DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22-27, 29-31, 33-42, 44-45 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Tari (2011/0118561).
Regarding Claim 22: Tari teaches a system comprising: a first monitor (105); and a second monitor (110), wherein: the first monitor comprises a first electronic visual display (fig. 5); the second monitor comprises a second electronic visual display (fig. 5); the first monitor has a size and shape configured to be detachably secured to the second monitor (fig. 6); and the second monitor has a size and shape configured to surround at least a portion of the first electronic visual display when the first monitor is secured to the second monitor (fig. 6).
Regarding Claim 23: Tari teaches wherein one of the first monitor and the second monitor further comprises a power bus (paragraphs [0022-0024]) and the other of the first monitor and the second monitor is configured to be powered by the power bus (paragraphs [0022-0024]) when the first monitor is secured to the second monitor (paragraphs [0022-0024]).
Regarding Claim 24: Tari teaches wherein the other of the first monitor and the second monitor is operable solely via the power bus (paragraphs [0022-0024]).
Regarding Claim 25: Tari teaches wherein one of the first monitor and the second monitor further comprises a self-contained power source (paragraphs [0022-0024]) configured to allow the one of the first monitor and the second monitor to be operated independently of the other of the first monitor and the second monitor (paragraphs [0022-0024]).
Regarding Claim 26: Tari teaches wherein one of the first monitor and the second monitor further comprises a sensor interface (515) configured to receive data generated by at least one physiological sensor configured to monitor a physiological parameter of a patient (paragraph [0044]).
Regarding Claim 27: Tari teaches wherein the at least one physiological sensor comprises a wired connection to the sensor interface (paragraph [0044]).
Regarding Claim 29: Tari teaches wherein the second monitor further comprises a coupling (fig. 6) and the second monitor is configured to detachably secure the first monitor by the coupling (paragraphs [0041-00442]).
Regarding Claim 30: Tari teaches wherein the coupling is a mechanical coupling (fig. 6).
Regarding Claim 31: Tari teaches wherein the coupling is an electro-mechanical coupling (paragraphs [0022-0024]).
Regarding Claim 33: Tari teaches wherein one of the first monitor and the second monitor further comprises a communications interface configured to transmit and/or receive data over a computing network (paragraphs [0022-0024]).
Regarding Claim 34: Tari teaches wherein the second monitor further comprises a second communications interface configured to transmit and/or receive data from at least one of a computing network and a first communications interface of the first monitor (paragraphs [0022-0024]), such that the second monitor is configured to display at least a portion of the data on the second electronic visual display (paragraphs [0022-0024] and fig. 9).
Regarding Claim 35: Tari teaches wherein the first monitor is configured to be transversely inserted into and removed from the second monitor (figs. 5-6).
Regarding Claim 36: Tari teaches a monitor (115) comprising: an electronic visual display (figs. 5-6); wherein the monitor has a size and shape configured to detachably secure another monitor (105) so as to surround at least a portion of an electronic visual display of the other monitor (figs. 5-6).
Regarding Claim 37: Tari teaches further comprising a power bus (paragraphs [0022-0024]).
Regarding Claim 38: Tari teaches further comprising a self-contained power source (paragraphs [0022-0024]).
Regarding Claim 39: Tari teaches a sensor interface (515) configured to receive data generated by at least one physiological sensor configured to monitor a physiological parameter of a patient (paragraphs [0041-0044]).
Regarding Claim 40: Tari teaches further comprising a coupling (fig. 6), wherein the monitor is configured to detachably secure the other monitor by the coupling (fig. 6).
Regarding Claim 41: Tari teaches wherein the coupling is a mechanical coupling (paragraphs [0022-0024] and fig. 6).
Regarding Claim 42: Tari teaches wherein the coupling is an electro-mechanical coupling (paragraphs [0022-0024]).
Regarding Claim 44: Tari teaches further comprising a communications interface configured to transmit and/or receive data (paragraphs [0022-0024]) from at least one of a computing network and the other monitor (paragraphs [0022-0024]), such that the monitor is configured to display at least a portion of the data on the electronic visual display of the monitor (paragraphs [0022-0024] and fig. 9)).
Regarding Claim 45: Tari teaches wherein the monitor is configured to transversely receive the other monitor (figs. 5-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 32, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tari (2011/0118561) as applied to the claims above, and further in view of Fidacaro (2011/0054268).
Regarding Claim 28: Tari lacks a specific teaching of wherein the at least one physiological sensor comprises a wireless connection to the sensor interface.
Fidacaro teaches wherein the at least one physiological sensor comprises a wireless connection to the sensor interface (paragraph [0113]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Tari by having wherein the at least one physiological sensor comprises a wireless connection to the sensor interface as disclosed by Fidacro in order to allow for a stronger connection between the display monitoring system and the patient to make the use easier without the hassle of wires in the way.
Regarding Claim 32: Tari lacks a specific teaching of the coupling is a magnetic coupling.
Fidacaro teaches the coupling is a magnetic coupling paragraph [0129]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Tari by having the coupling is a magnetic coupling as disclosed by Fidacro in order to allow for a stronger connection between the display monitoring system and the docking device to decrease the chances of either a bad connection between the devices or potential damage to the components due to poor mechanical connection.
Regarding Claim 43: Tari lacks a specific teaching of the coupling is a magnetic coupling.
Fidacaro teaches the coupling is a magnetic coupling paragraph [0129]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Tari by having the coupling is a magnetic coupling as disclosed by Fidacro in order to allow for a stronger connection between the display monitoring system and the docking device to decrease the chances of either a bad connection between the devices or potential damage to the components due to poor mechanical connection.

Claims 46-52, 54, 55, and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tari (2011/0118561) in further view of Brusaca (2015/0289841).
Regarding Claim 46: Tari teaches a system comprising: a monitor mount (110) comprising a first coupling (709) and a second coupling (712); a first monitor (105) comprising a first electronic visual display (505), the first monitor having a size and shape configured to be detachably secured to the monitor mount by the first coupling (figs. 7-9); and a second monitor (115) comprising a second electronic visual display (figs. 5-6) and a third coupling (fig. 6 holding 105), the second monitor having a size and shape configured to: (ii) detachably secure the first monitor by the third coupling (figs. 5-6); and (iii) surround at least a portion of the first electronic visual display when the first 
Brusaca teaches the second electronic visual display monitor (2) being detachably secured to the monitor mount (through 12) by the second coupling (fig. 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Tari by having the second electronic visual display monitor being detachably secured to the monitor mount by the second coupling as disclosed by Brusaca in order to allow both displays the ability to dock to the monitor mount which in turn will make for easier charging of the devices while also adding versatility to the apparatus all together for the user.
Regarding Claim 47: Tari teaches wherein the monitor mount further comprises a power bus (paragraphs [0021-0024]), and at least one of the first monitor and the second monitor, when secured to the monitor mount, is configured to be powered by the power bus (paragraphs [0022-0024]).
Regarding Claim 48: Tari teaches wherein one of the first monitor and the second monitor further comprises a power bus (paragraphs [0022-0024]) and the other of the first monitor and the second monitor is configured to be powered by the power bus when the first monitor is secured to the second monitor (paragraphs [0022-0024]).
Regarding Claim 49: Tari teaches wherein the other of the first monitor and the second monitor is operable solely via the power bus (paragraphs [0022-0024]).
Regarding Claim 50: Tari teaches wherein one of the first monitor and the second monitor further comprises a self-contained power source (paragraphs [0022-0024]) configured to allow the one of the first monitor and the second monitor to be operated independently of the other of the first monitor and the second monitor (paragraphs [0022-0024]).
Regarding Claim 51: Tari teaches wherein one of the first monitor and the second monitor further comprises a sensor interface (515) configured to receive data generated by at least one physiological sensor configured to monitor a physiological parameter of a patient (paragraphs [0041-0044]).
Regarding Claim 52: Tari teaches wherein the at least one physiological sensor comprises a wired connection to the sensor interface (paragraphs [0041-0044]).
Regarding Claim 54: Tari teaches wherein the third coupling is a mechanical coupling (fig. 6).
Regarding Claim 55: Tari teaches wherein the third coupling is an electro-mechanical coupling (paragraphs [0022-0024]).
Regarding Claim 57: Tari teaches wherein one of the first monitor and the second monitor further comprises a communications interface (paragraphs [0022-0024]) configured to transmit and/or receive data over a computing network (paragraphs [0022-0024]).

Claims 53 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tari (2011/0118561) in further view of Brusaca (2015/0289841) as applied to the claims above, and further in view of Fidacaro (2011/0054268).
Regarding Claim 53: Tari lacks a specific teaching of wherein the at least one physiological sensor comprises a wireless connection to the sensor interface.
Fidacaro teaches wherein the at least one physiological sensor comprises a wireless connection to the sensor interface (paragraph [0113]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Tari by having wherein the at least one physiological sensor comprises a wireless connection to the sensor interface as disclosed by Fidacro in order to allow for a stronger connection between the display monitoring system and the patient to make the use easier without the hassle of wires in the way.
Regarding Claim 56: Tari lacks a specific teaching of wherein the third coupling is a magnetic coupling.
Fidacaro teaches the coupling is a magnetic coupling paragraph [0129]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Tari by having the coupling is a magnetic coupling as disclosed by Fidacro in order to allow for a stronger connection between the display monitoring system 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841